Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The following FINAL Office Action is in response to communications regarding application 15/973,375 filed on 05/10/2021. 

Status of Claims
	Claim(s) 1-2, 4, 6-10, 12, 14-16, and 21-28 are currently pending and are rejected as follows.

Response to Arguments – 101 Rejection
	Applicant’s arguments in regards to the previously applied 101 rejection have been fully considered but are not deemed persuasive.
	Applicant argues that the claims are directed to an improvement onto a specific hardware of a computing system itself.
	Examiner disagrees as the claims are directed to analyzing a frequency and/or content of data objects associated with a project and assigning a user role for the project based on the information obtained from the data items. This does not provide an improvement onto a specific hardware itself but instead is directed towards the use of a specific hardware towards an abstract idea, specifically that of a mental process and organizing human activity. Further elaboration regarding this decision is given in the amended 101 rejection below.
Response to Arguments – 103 Rejection
	Applicant’s arguments in regards to the previously applied prior art rejection have been rendered moot in view of the newly amended rejection below.

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1-2, 4, 6-10, 12, 14-16, and 21-28 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e. law of nature, a natural phenomenon, or an abstract idea) without significantly more.

Claims 1-2, 4, 6-10, 14-16, and 21-28 are directed towards actions that facilitate the analyzing of project related entities, linking them to users, determining a level of involvement with a project, and assigning a role based on the level of involvement in the project. These actions fall within a subject matter grouping of abstract ideas which the Courts have considered ineligible (Mental Process and Organizing Human Activity). These claims do not integrate the abstract idea into a practical application, and do not include additional elements that provide an inventive concept (are sufficient to amount to significantly more than the abstract idea.).
Under Step I of the Alice/Mayo framework, it must be considered whether the claims are directed to one of the four statutory classes of invention. In the instant case, Claim 1 is directed towards a system which falls under the product category, Claim 14 is directed towards a system which falls under the product category, and claim 21 is directed towards a method comprising at 
Under Step 2A, Prong One, of the Alice/Mayo framework, it must be considered whether the claims are "directed to" an abstract idea. That is whether the claims recite an abstract idea and fail to integrate the abstract idea into a particular application.
Regarding representative independent claims 1, 14, and 21, the claim sets forth an invention for analyzing project related entities, lining them to projects and users, determining a level of involvement with a project, and assigning a role based on the level of involvement of the user with the project in the following limitations:
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device;
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrences of the event;
Analyzing the frequency of the occurrence of the event and the one or more predefined activities performed by the user to determine an engagement level for the user with the project
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and
Providing the notification to the remote computing device
Under Step 2A, Prong Two, the claims recite the following additional elements:
	Independent claims 1, 14, 21 further recites the addition of:
One or more processors
A sensor
One or more computer-readable storage media containing instructions
A remote computing device
These additional elements, considered both individually and as an ordered combination do no more than generally link the user of the abstract idea to a particular technological environment or field of use. These elements are also mere instructions designed to implement the abstract idea ("apply it") on a computer (See MPEP 2016.05(f). In the immediate case of the sensor, it is a representation of mere data gathering. (See MPEP 2016.05(g)). These elements are recited with a high degree of generality, and the specification sets forth the general purpose nature of the technologies required to implement the invention (emphasis added).
Support for this can be found in paragraph(s) 19, 25, 26, 214, and 215:

Under Step 2B, eligibility analysis evaluates whether the claim as a whole amounts to significantly more than the recited exception, i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim (MPEP 2106.05). As explained with respect to Step 2A, Prong Two, there are several additional elements. The processor, sensor from a remote computing device, and computer readable storage media are at 
Dependent claims 2, 4, 12, 6-10, 15-16, and 22-28 recite further limitations such as specifying what entities might comprise (claim 2). What other factors apply to deciding roles 
(Claims 4, 6-10, and 12), organizing and determining meeting criteria (claims 15, 22-23), grouping and organizing entities (claims 16, 24-26), and determining notifications (27-28).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-2, 10, 12, 14, 16, 21, and 24-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al)

Claim 1 –
	Culver teaches the following:
A computer-implemented system, comprising:
One or more processors; and (Culver: Paragraph 38, "The computing device may be equipped with a processor. .. ")
One or more computer-readable storage media containing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, comprising: (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device; (Culver: Paragraph 862, "The event analysis sub-module can be used to review and sort through the set of user input in order to identify certain known occurrences from this incoming dataset. In a non-limiting embodiment, the sub-module may be configured with a predefined 'watch list' of certain events that need to be identified within the input, such as that indicating the completion of. .. ")
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrences of the event; (Culver: Paragraph 321, " ... a project management interface 1050, which would typically be used to view and manage the project as it develops in real-time ... "; Paragraph 605, " ... all task-related communications are typically associated with an event, a user of a system can organize his or her communications according to its associated event.")
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to the event occur."; Paragraph 220, " ... when the document moves from the second to the third reviewer, the system 10 may notify the fourth reviewer so that this reviewer can prepare to review the document. .. ")
Providing the notification to the remote computing device (Culver: Paragraph 210, “... users may be provided with the ability to receive notifications when certain activities related to the event occur.")
Culver does not teach the assigning of a user role based on engagement levels or predefined activities, however, Frei discloses the following:
… determine an engagement level for the user with the project (Frei: Paragraph 39, “…may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users…”)
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project (Frei: Paragraph 39, “may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users…”)
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Analyzing the frequency of the occurrence of the event and the one or more predefined activities performed by the user to (Davis: Paragraph 18, "Information repository contains current and historical usage information associated with a user or users of manager program ... may include various data parameters of received and sent emails, user actions taken with emails, and statistical information such as the frequency in which any of the foregoing information occurs.").

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, “further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth.”). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Davis, as taught by Davis (Davis: Paragraph 8, " ... manually attending to individual emails is a laborious and time consuming process.")

Claim 2 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
	Culver further teaches the following:
Wherein the project entities comprise one or more emails, meetings, or files (Culver: Paragraph 59, " ... providing facilities for enabling private communications between two or more user community members, such as via email, text/chat, or Voice-Over IP (VoIP) telephone calls ... "; Paragraph 118," ... communication between members of the user community enabled by the collaboration system may include types of communications other than email, such as online chats, voicemails or recording of VoIP calls.")

Claim 10 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
	Culver further teaches the following:
Further comprising determining importance levels for the occurrence of the event based, at least in part, on project state categories (Culver: Paragraph 877, " ... the event sub-module is able to classify events comprised within the set of user input to identify only those events included in the hierarchy ... is able to rank identified events according to their hierarchy level in order to determine their relative importance.")

Claim 12 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Wherein the system uses an additional role feature corresponding to an event of the user receiving an output of the project. (Davis: Paragraph 13, "For example, IT User is a member of the software upgrade team and receives several emails every week from IT User's boss regarding the software upgrade project.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, “further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of milestones such as due dates, document completion, submissions, and so forth.”). It would have also been obvious to one of ordinary skill in the art to combine the method of Culver in view of Frei with the teachings of Davis, as taught by Davis (Davis: Paragraph 8, " ... manually attending to individual emails is a laborious and time consuming process.")

Claim 14 –
	Culver teaches the following:
A processor; and (Culver: Paragraph 38, "The computing device may be equipped with a processor ... ")
A memory coupled to the processor and storing instructions that, when executed by the processor, perform operations comprising (Culver: Paragraph 39, "The 
One or more computer-readable storage media containing instructions that, when executed by the one or more processors, cause the one or more processors to perform operations, comprising: (Culver: Paragraph 39, "The processor 120 within each of the computing devices 110 allow it to execute program code that may be available from the memory 130, which is in the form of machine-readable storage.")
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device; (Culver: Paragraph 862, "The event analysis sub-module can be used to review and sort through the set of user input in order to identify certain known occurrences from this incoming dataset. In a non-limiting embodiment, the sub-module may be configured with a predefined 'watch list' of certain events that need to be identified within the input, such as that indicating the completion of. .. ")
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event corresponding to one or more predefined activities performed by the user during the occurrences of the event; (Culver: Paragraph 321, " ... a project management interface 1050, which would typically be used to view and manage the project as 
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to the event occur."; Paragraph 220, " ... when the document moves from the second to the third reviewer, the system 10 may notify the fourth reviewer so that this reviewer can prepare to review the document. .. ")
Providing the content related to the project to a computing device associated with the user (Culver: 213, " ... a document may be currently checked out by another user it can be viewed and/or managed ... a user can view a read-only version of the document ... ")
Culver does not teach the assigning of a user role based on engagement levels or predefined activities, however, Frei discloses the following:
… determine an engagement level for the user with the project (Frei: Paragraph 39, “…may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users…”)
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project (Frei: Paragraph 39, “may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users…”)
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Analyzing the frequency of the occurrence of the event and the one or more predefined activities performed by the user to (Davis: Paragraph 18, "Information repository contains current and historical usage information associated with a user or users of manager program ... may include various data parameters of received and sent emails, user actions taken with emails, and statistical information such as the frequency in which any of the foregoing information occurs.").

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the 

Claim 16 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Wherein the determining the content related to the project comprises ranking a plurality of emails by similarity to content subject matter categories based, at least in part, on the role of the user (Davis: Paragraph 14, " ... visually grouping similar emails in a user's inbox or other organizational folders ... automatically prioritizing emails, and providing a single easily accessible user action for an individual email or group of similar emails based on previous user actions taken for similar emails."; Paragraph 23, " ... groups and condenses those similar emails into a single visual representation in the user's inbox.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to 

Claim 21 –
	Culver teaches the following:
A method comprising
Determining features of a data object associated with a project, the features being based, at least in part, on user activity data associated with the data object, the user activity data being determined from sensor data received from at least one remote computing device; (Culver: Paragraph 862, "The event analysis sub-module can be used to review and sort through the set of user input in order to identify certain known occurrences from this incoming dataset. In a non-limiting embodiment, the sub-module may be configured with a predefined 'watch list' of certain events that need to be identified within the input, such as that indicating the completion of. .. ")
Determining, based on content of the data object associated with the project, a frequency of an occurrence of an event associated with a user, the event 
Generating a notification associated with the project, the notification being generate based, at least in part, on assigned user role; and (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to the event occur."; Paragraph 220, " ... when the document moves from the second to the third reviewer, the system 10 may notify the fourth reviewer so that this reviewer can prepare to review the document. .. ")
Providing the content related to the project to a computing device associated with the user (Culver: 213, " ... a document may be currently checked out by another user it can be viewed and/or managed ... a user can view a read-only version of the document ... ")
Culver does not teach the assigning of a user role based on engagement levels or predefined activities, however, Frei discloses the following:
… determine an engagement level for the user with the project (Frei: Paragraph 39, “…may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related 
Assigning the user a role for the project, the user role being selected from a list of predefined roles for the project and based, at least in part, on the engagement level of the user with the project (Frei: Paragraph 39, “may be automatically identified by the collaboration system 102 by comparing interactions for a user to one or more threshold levels of interactions of various types that are determined to identify users that likely belong to the roles, including but not limited to thresholds relating to numbers of interactions related to sheet editing, sheet assignments to other users, approval of edits made to sheets or documents referred to by sheets, transmitting update requests to other users…”)
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Analyzing the frequency of the occurrence of the event and the one or more predefined activities performed by the user to (Davis: Paragraph 18, "Information repository contains current and historical usage information associated with a user or users of manager program ... may include various data parameters of received and sent emails, user actions taken with emails, and statistical information such as the frequency in which any of the foregoing information occurs.").

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to 

Claim 24 –
	Culver in view of Frei and Davis teach the limitations of claim 21.
Culver further teaches the following
Wherein the determining the content related to the project comprises ranking a plurality of emails by similarity to content subject matter categories based, at least in part, on the role of the user. (Culver: Paragraph 863, " ... the completion of following events from the input and rank them based on the following .... Messages ... sending of a message with an associated task from one user to another.. .forwarding of a message with an associated task from one user to another. .. ")

Claim 25 –
	Culver in view of Frei and Davis teach the limitations of claim 21 and 24.
Culver further teaches the following
Wherein the ranking of the plurality of emails further comprises ranking the plurality of emails based, at least in part, by project characteristics of the project.(Culver: Paragraph 863, " ... rank them based on the following ... milestones ... time lines ... completion of a time line ... )


Claim 26 –
	Culver in view of Frei and Davis teach the limitations of claim 21.
Culver in view of Frei does not teach the analyzing a frequency of events, however, Davis teaches the following:
Wherein a determination of the frequency of the event is based at least in part, on information derived from a calendar application. (Davis: Paragraph 13, " ... may additionally provide functions for organizing a user's schedule such as a calendar. .. connected to one or more user interface devices ... "; Paragraph 18, " ... date and time sent ... ")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver with the teachings of Frei as taught by Frei (Frei: Paragraph 2, “further provide a means of managing the workflow to of an organization, including notifications, approvals, and achievement of 


Claim 27 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver further teaches the following
Wherein the notification is associated with a meeting request. (Culver: Paragraph 210, " ... users may be provided with the ability to receive notifications when certain activities related to an event occur ... "; Paragraph 676, " ... such as for an event requesting the user's participation ( e.g., a meeting request ... ")

Claim 28 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver further teaches the following
Wherein the notification is associated with newly created or edited content associated with the project. (Culver: Paragraph 211, " ... notifications involve the ability to 'check-in (or add) documents and to 'check-out' ( or remove documents ... "; Paragraph 215," ... notification for a document can be configured such that when a particular action related to the associated document occurs ... ")

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and Wefers (US 2005/0138031 Al).

Claim 4 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei, Davis do not teach roles having different magnitudes, however, Wefers teaches the following:	
Wherein at least two roles from the list of predefined roles correspond to different magnitudes of engagement levels with the project. (Wefers: Paragraph 154, "Each of the role levels may include different types of roles for assignment to persons of an organization ... one of these attributes may include, in hierarchical order, a corporate level, organization unit level, process group level, process level, and a non-required role level. .. ")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. Wefers teaches a method of organizing and assigning task based roles in an organization. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Davis with the teachings of Wefers, as taught by Wefers (Wefers: Paragraph 44, " ... 

	Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and Ehrler (US 2005/0004825 A1)

Claim 6 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei, Davis do not explicitly explain a user setting priorities, however, Ehrler teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrences of an event of the events for the user, the event comprising the user setting one or more priorities for the project (Ehrler: Paragraph 68, "A priority value can be used to state the importance of a project. Different priority categories can be chosen by the user in the customizing feature ( or in a text table) of the user interface ... ")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. Ehrler teaches a method of task allocation project management. At the time of Applicant's filed invention, one of ordinary skill in the art 

	Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and Weyl (US 2009/0204470 Al).

Claim 7 –
Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei, Davis do not explicitly explain a user producing content for a project,, however, Weyl teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user producing content of an output of the project. (Wey 1: Paragraph 294, " ... the work management server evaluates worker's training and productivity... (including training job matching) and outputs (work) instead of evaluating workers solely on the output of workers.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. Weyl teaches a method of an online work .

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver 
(2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and Dean JR (US 2007/0192402 A1)

Claim 8 –
Culver in view of Frei and Davis teach the limitations of claim 1.
Culver in view of Frei, Davis do not teach does not explicitly explain an event comprising assigning a task, however, Dean JR teaches the limitations below:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user assigning a task of the project to one or more other users. (Dean JR: Paragraph 18, “... the system allows supervisors to assign tasks to their agents based on agents known skill sets required to complete the task.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. Dean JR teaches a method of allowing the 

Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver  (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and Richman (US 6754874 B1)

Claim 9 –
	Culver in view of Frei and Davis teach the limitations of claim 1.
	Culver in view of Frei, Davis does not explicitly explain the event of a user providing feedback on a project, Richman teaches the following:
Wherein the system uses an additional role feature corresponding to the occurrence of the event, the event comprising the user providing feedback on one or more aspects of the project. (Richman: Column 5; lines 24-50, "Managers, project supervisors and other Feedback Providers 140 can input evaluation information for the employees that they supervise, group performance data, and other information. Feedback Providers can also initiate a project performance evaluation.")



Claim(s) 15, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Culver (2014/0310132 Al) in view of Frei (US 2017/0185592 A1), Davis (US 2016/0323223 Al), and O'Sullivan (US 2009/0259718 Al).

Claim 15 –
	Culver in view of Frei and Davis teach the limitations of claim 14.
	Culver in view of Frei, Davis do not teach the identifying of an absence, however O'Sullivan teaches the following:
Identifying an absence of the user in a confirmed attendee list of a meeting associated with the project; and (O'Sullivan: Paragraph 45, "The conferencing service module may also be configured to determine if any of the invited participants are absent from the teleconference meeting, using the meeting participant database in conjunction with identifying which of the participants are present.")
Based, at least in part, on the identifying the absence of the user, and on the meeting context of the meeting and the role of the user, automatically determining an alternate meeting time for the meeting using a calendar associated with the user. (O'Sullivan: Paragraph 61, "In certain embodiments, a conferencing service module may be configured to automatically reschedule the teleconference meeting if the moderator has been absent for more than eight minutes or in the event that the present participants elect to reschedule the teleconference meeting.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Davis with the teachings of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").

Claim 22 –
	Culver in view of Frei and Davis teach the limitations of claim 21.
	Culver in view of Frei, Davis do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project comprises identifying an absence of the user in a confirmed attendee list of a meeting associated with the project; and (O'Sullivan: Paragraph 45, "The conferencing service module may also be configured to determine if any of the invited participants are absent from the teleconference meeting, using the meeting participant database in conjunction with identifying which of the participants are present.")

Culver teaches a method of enabling the collaboration among multiple parties for a project. Frei teaches a method of determining an engagement level and assigning roles based on that engagement. Davis teaches a method of monitoring email communications as means to recognize different urgencies based on frequency. O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view of Frei and Davis with the teachings of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").

Claim 23 –
	Culver in view of Frei and Davis teach the limitations of claim 22.
	Culver in view of Frei, Davis do not teach the identifying of an absence, however O'Sullivan teaches the following:
Wherein the determining the content related to the project further comprises based, at least in part, on the identifying the absence of the user, and on the meeting context of the meeting and the role of the user, automatically determining 

Culver teaches a method of enabling the collaboration among multiple parties for a project. O'Sullivan teaches a method of monitoring attendance and rescheduling a meeting. At the time of the Applicant's filed invention, one of ordinary skill in the art would have been motivated to combine the method of Culver in view Frei, and Davis with the methods of O'Sullivan, as taught by O'Sullivan (O'Sullivan: Paragraph 4, " ... features that enhance the teleconference experience of teleconferencing efficiency ... ").


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Philip N Warner whose telephone number is (571)270-7407.  The examiner can normally be reached on Monday-Friday 7am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O’Connor can be reached on 571-272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Philip N Warner/Examiner, Art Unit 3624                                                                                                                                                                                                        

/Jerry O'Connor/Supervisory Patent Examiner,Group Art Unit 3624